PER CURIAM.
Upon consideration of appellant’s . response to the Court’s order of June 23, 2017, the Court has determined -that its jurisdiction to. review the Final Judgment of Involuntary Termination of Parental Rights, rendered on May 12, 2016, was not invoked in a timely fashion. Accordingly, this appeal is dismissed for lack of jurisdiction. The dismissal is without prejudice to the appellant’s right to seek relief in the trial court. In the Interest of E.H., 609 So.2d 1289 (Fla. 1992).
LEWIS, RAY, and'JAY, JJ., CONCUR.